DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-6 and 8 are allowed.
3. The following is an Examiner’s reason for allowance.
4. Regarding claim 1 (apparatus) and 8 (method) the closest prior art is Koma et al; (Wide range carrier frequency offset estimation method using training symbols with Asymmetric Constellations for burst mode coherent reception – 2018 attached) and  Kaku et al; (US 5537437). Regarding claim 1, Koma discloses An optical receiving apparatus for receiving a coherent optical signal that includes a training signal ;(coherent optical receiver for receiving the training signal from the coherent optical transmitter, see figure 3a; (Equivalent to Applicant’s figure 1) the optical receiving apparatus comprising: a timing detection unit configured to detect a reception training signal corresponding to a training code sequence for frequency offset estimation within a reception signal acquired by converting the received coherent optical signal into an electric signal; (frame detection unit detecting the rising /falling parts of each burst signals and further providing carrier offset processing and converting the received optical signal into electrical signals, see figure 3a; (Equivalent to Applicant’s figure 1)  wherein the training code sequence for frequency offset estimation is a code sequence constituted by multi-value phase modulation symbols ,(the training symbol is a TS sequence with plurality of modulation symbols having a phase difference +-π/2,+-π, see section 2 and figure 1b; (Equivalent to Applicant’s figure 1) in which a deviation angle of a vector average of a one-symbol delay differential component of the training signal generated on the basis of the code sequence has a prescribed angle;(the deviation angle is based on the average of +π/2 and –π/2 is zero and in case of +π and –π its π, see section 2 and figure 1b; (Equivalent to Applicant’s figure 1) and, wherein each of the timing detection unit, the frequency offset estimation unit and the frequency offset compensation processing unit is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuity or iii) a combination of computer executable instructions executed by at least one processor and at least one circuity;(optical transmitting apparatus with frame generation, IQ signal generation and transmission unit is generated by a circuit, see figure 1b; (Equivalent to Applicant’s figure 1).  Further Kaku et al (US 5537437) discloses a modulation phase difference between adjacent symbols has a fixed, repeated pattern ;(the pattern of the training data to be transmitted includes an arrangement of signals wherein signals whose phases of signal points are different by 180° from each other are arranged alternately, and a signal having the same phase as the last signal is arranged intermediately, see column 8, lines 10-16; (Equivalent to Applicant’s figure 1) and the motivation is to generate the required signal with certainty in a short training time.


However regarding claim 1, the prior art of record fails to disclose a frequency offset estimation unit configured to calculate a plurality of delay differential components on the basis of the reception training signal detected by the timing detection unit and at least two delay signals of the reception training signal, each delay signal having a different number of delay symbols, and calculates an averaged frequency offset amount using the calculated plurality of delay differential components; and a frequency offset compensation processing unit configured to perform frequency offset compensation on the reception signal using the frequency offset amount calculated by the frequency offset estimation unit,

However regarding claim 8, the prior art of record fails to disclose calculating a plurality of delay differential components on the basis of the detected reception training signal and at least two delay signals of the reception training signal, each delay signal having a different number of delay symbols, and calculating an averaged frequency offset amount, which is used to compensate for a frequency offset in the reception signal, using the calculated plurality of delay differential components.
 

The Examiner found no suggestion or motivation to combine similar teachings from
prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Ishihara et al; (US 9621299) discloses generating training signal sequence and plurality of signal sequences to estimate the chromatic dispersion in the received signal, see figure 1.

b. Cai et al; (US 2010/0232805) discloses implementing dual stage carrier frequency offset compensation in coherent receiver, see figure 4.

c. Bai et al; (US 2008/0310531) discloses channel estimation in an optical communication system using training sequence generator, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636